Citation Nr: 0505539	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  97-26 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active military service from November 1968 
to November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above issue.  A 
September 1998 rating decision denied service connection for 
PTSD, but the appellant has at no time disagreed with that 
decision.

The veteran testified in May 1999 at a hearing before a 
Veterans' Law Judge who has since resigned from the Board.  
The Board notified the veteran of his right to a hearing 
before a judge who would decide his case, but he did not 
exercise his right to another hearing.  A transcript of the 
May 1999 hearing is of record for consideration together with 
the other evidence of record.

The Board remanded the case in September 1999, November 2000, 
and November 2003.  The case is again before the Board.


FINDING OF FACT

The veteran's psychiatric illness (other than PTSD), 
variously diagnosed, did not start in service or exist at the 
time of entrance and become worse in service.


CONCLUSION OF LAW

The veteran's acquired psychiatric disorder (other than PTSD) 
was not incurred in or aggravated by wartime service.  
38 U.S.C.A. §§ 1110 , 1111(West 2002); 38 C.F.R. §§ 3.303; 
38 C.F.R. § 3.304(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

The veteran is presumed psychiatrically sound on entrance 
into service unless psychiatric illness was noted when he was 
examined, accepted, and enrolled for service, or there is 
clear and unmistakable (obvious and manifest) evidence 
demonstrating that he had a psychiatric illness before he 
entered service and that illness was not aggravated in 
service.  38 U.S.C.A. § 1111 (West 2002).  His September 1968 
entrance examination found him psychiatrically normal.  The 
veteran reported the insanity and suicide of an unidentified 
blood relative in his entrance medical history, but the 
suicide of a relative is not evidence of his mental 
condition.

The veteran may establish service connection by showing that 
he had a chronic psychiatric disorder shown as such in 
service or during any applicable presumptive period that has 
now recurred, as long as the current recurrence is not 
clearly 


attributable to an intercurrent cause.  38 C.F.R. § 3.303(b) 
(2004).  The veteran is not diagnosed with a psychotic 
disorder.  See 38 C.F.R. § 4.130, Diagnostic Codes 9201 to 
9211 (2002).  Therefore, the presumption of service 
connection afforded psychotic disorders in certain 
circumstances does not apply to the veteran's claim.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) 
(2002).

The evidence does not show the veteran had a chronic 
psychiatric disorder shown as such in service.  To the 
contrary, the only evidence bearing on his psychiatric status 
in service shows it to be normal.  He was found 
psychiatrically normal on his entrance examination.  His 
service personnel records show that he served as security 
guard.  His service medical records show he was screened and 
evaluated in the Human Reliability Program, an evaluation for 
personnel who have access to nuclear weapons.  He was found 
qualified for such duty on review of his medical records at 
Atlantic City in April 1969.  In January 1970 his records 
were reviewed again at Elmandorf Air Force Base, Alaska.  
Subsequently in January 1970, the Chief of the psychiatry 
department at Elmandorf Air Force Hospital certified that he 
was medically screened and/or evaluated and found qualified.

Apparently, his records were subsequently lost, and he had 
another examination in February 1970, which found him 
psychiatrically normal.  The veteran has asserted that he had 
a brief psychiatric hospitalization at Elmendorf AFB 
Hospital, but the Board finds that report not credible for 
several reasons.  First, in completing his medical history 
for discharge at Elmendorf AFB in October 1972, the veteran 
denied any psychiatric history, and such a denial at that 
time is inconsistent with his later assertion of having had a 
psychiatric hospitalization at that facility.  Second, his 
October 1972 discharge examination found him psychologically 
normal.  Third, upon inquiry by VA, Elmendorf AFB Hospital 
was unable to confirm that he was ever a patient there.  
Fourth, the veteran has repeatedly informed examining and 
treating psychiatrists and social workers that he did not 
seek treatment in service for fear something bad would be 
done to him if he did.  Regarding the material question 
whether the veteran had a chronic psychiatric disorder shown 
as such in service, the 


preponderance of the evidence is that he did not, and service 
connection cannot be granted on that basis.  38 C.F.R. 
§ 3.303(b) (2004).

"Continuity of symptomatology is 
required only where the condition noted 
during service . . . is not, in fact, 
shown to be chronic or where the 
diagnosis of chronicity may be 
legitimately questioned.  When the fact 
of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to 
support the claim."

38 C.F.R. § 3.303(b) (2004).

The veteran had VA hospitalization in November and December 
1995 for gall bladder and liver disorders.  He had a 
psychiatric evaluation while hospitalized because of a long 
history of depression secondary to his long hospital stay and 
to his business dealings.  The psychiatrist took the 
veteran's history, which included a family history of 
depression and suicide by his father.  It did not include 
mention of his military service.  The veteran reported having 
had no past psychiatric history or medication.  The December 
1995 psychiatric report is evidence of acute psychiatric 
symptoms of recent onset.  It is not evidence of onset in 
service, or that a psychiatric conditions was noted in 
service, or of any mental illness continuous with service.

On VA compensation examination n September 1996, the veteran 
reported a history of onset of anxiety symptoms in service 
related to being sent for remedial education and conflicts 
with a superior while stations in Alaska.  The veteran did 
not mention a history of suicide in the family.  Based on the 
clinical interview and current examination, the examiner 
diagnosed major depressive disorder, single episode and 
dysthymic disorder.  The examiner did not report an opinion 
about time or circumstances of the episode of major 
depression or of the onset of dysthymic disorder.

VA outpatient and private psychiatric records from October 
1996 to October 1999 show multiple psychiatric diagnoses, 
including major depression, single episode; major depressive 
disorder with and without psychotic symptoms; dysthymic 
disorder; anxiety disorder not otherwise specified; and 
social phobia.  The private records associate the diagnoses 
with events in service based on the veteran's history and 
reports of laypersons who knew the veteran before and after 
service and who reported dramatic changes in the veteran's 
personality and behavior after service compared with his 
personality and behavior before service.  VA outpatient 
records of treatment from October 1996 to July 1999 include 
findings in VA psychological testing in January 1998 and on 
VA psychiatric hospitalization in April and May 1998 that the 
events in service were delusional.  A psychology service note 
from the April to May psychiatric hospitalization stated that 
the veteran demonstrated classic panic disorder with 
agoraphobia, and that the history of his father's suicide 
legitimated the diagnosis of PTSD with the suicide as the 
stressor rather than the delusional stressor of remedial 
classes in service, which the veteran had maintained as his 
precipitating stressor.  In July 1999, a VA clinician related 
a current diagnosis of PTSD to his father's suicide. 

In October 1996, the veteran sought VA outpatient psychiatric 
treatment for complaints of depression since 1968 in the Air 
Force.  The examiner made a diagnostic impression of major 
depressive disorder.  There was no comment on the time or 
circumstances of onset, consequently, this report does not 
show a connection between service and the October 1996 
finding.  Continuity of symptomatology with a condition noted 
in service can only be shown if a condition was noted in 
service.  The veteran's 1996 report of symptomatology 
beginning in service is not evidence that a mental condition 
was noted in service; consequently, his report of symptoms is 
not evidence of continuity with a condition noted in service.

The veteran told a VA psychiatric nurse that he had three 
years of major depression with paranoia while in the service 
in Alaska.  He reported being unable to tolerate being around 
people and threatening his coworkers with violence.  The 
veteran's report is not credible in light of the repeated 
findings in service that he was psychologically normal and in 
fact of a mental status to have access to nuclear weapons.  
It is not credible that he behaved in service as he report in 
November 1996 and obtained the psychological clearances that 
he did.

A private therapist reported in October 1997 and in October 
1999 that the veteran had severe PTSD related to his 
experiences in Alaska.  The clinician did not report what 
those experiences were.  She reported that her opinion was 
based on working with the veteran, history he reported, and 
statements of laypersons.  The link between the unidentified 
events in Alaska and the diagnosed PTSD is not persuasive in 
the absence of identification and corroboration of the events 
in service.

VA psychological testing in January 1998 included a clinical 
history.  The veteran reported as traumatic events in service 
placing in the 5th percentile in an aptitude test, which is 
confirmed in service personnel records, and his belief that 
he would be imprisoned if he "washed out" of the service.  
He also reported harassment by a supervisor who threatened to 
"get him" for showing up the superior in an exercise.  The 
testing psychologist characterized these reported events as 
"perceived trauma" and "delusions" that are genuinely 
distressing to the veteran.  The veteran's report to the 
psychologist is not evidence of the onset of a psychiatric 
illness in service as much as it is evidence of current 
symptomatology that, as the testing psychologist indicates, 
relates to service.  In the absence of medical corroboration, 
the veteran's report is not evidence of a condition noted in 
service, even if, for discussion's sake, it was an accurate 
report of feelings and beliefs he had in service.  The 
veteran's report of his feelings or beliefs is not probative 
evidence that a mental condition was noted in service within 
the meaning of the regulation.  Cf. Savage v. Gober, 10 Vet. 
App. 488 (1997) (current lay recollection can establish that 
a condition was noted in service, if the condition was one 
that a layperson rather than a medical expert was competent 
to note, otherwise the condition can only be noted by medical 
observation).

The veteran reported in VA outpatient treatment in May and 
November 1998 that his father committed suicide when he was 
15 or 16 years old; for several years it had been his job in 
the family to prevent his father from committing suicide, but 
it was he who found his father dead.  In a hearing of May 
1999, the veteran, through his representative, asserted that 
his psychiatric disorders preexisted service and resulted 
from his father's suicide and were thereafter aggravated in 
service.  Several clinicians have opined that his father's 
suicide is a more likely explanation for some of the 
veteran's psychiatric diagnoses than are the experiences in 
service to which the veteran attributes his psychiatric 
illness.

Neither the veteran's assertion of onset before service, nor 
the VA clinicians' opinions of the significance of his 
father's suicide are clear and unmistakable evidence of 
preexistence that can rebut the presumption of mental 
soundness on entrance into service.  There is no evidence 
that makes such preexistence obvious, nor is there evidence 
it was manifest prior to service that can contribute to 
rebutting the presumption of soundness.  38 C.F.R. § 3.304(b) 
(2004).  Without clear an unmistakable evidence that a mental 
disorder preexisted service, this decision need not determine 
that a preexisting condition did was not aggravated in 
service, because both findings must be shown by clear and 
unmistakable evidence to rebut the presumption of soundness.  
38 U.S.C.A. § 1111 (West 2002).  Where a mental disorder was 
not noted on entrance, and the presumption of soundness is 
not otherwise rebutted, there is no basis to award service 
connection for aggravation in service of a preexisting mental 
disorder.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2004).

"Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service."  38 C.F.R. § 3.303(d) (2004).

The long hiatus in the records, from separation until 
November 1995, weighs strongly against finding that all of 
the evidence, including that pertinent to service, shows that 
a psychiatric disorder first diagnosed after service was 
incurred in service.  Id.

The veteran's accounts of trauma in service, of paranoid 
fears in service (as currently reported) and numerous 
"nervous breakdowns" are all current accounts of his mental 
status then, uncorroborated by contemporaneous evidence.  The 
lay statement of record do not fill the more than 20 year gap 
in the records from the time of separation until December 
1995; they lack probative value to establish onset of an 
acquired psychiatric disorder in service, because of the long 
time between the time reported and the current reports and 
inadequate specificity as to when the veteran's changed 
behavior started.  Some statements did not even purport to 
refer to immediately post-service.  There is a 20-plus year 
hiatus between the service medical records, which show the 
veteran to be psychiatrically normal, and the December 1995 
psychiatric consultation, which related the veteran's 
symptoms to current events, is persuasive evidence against 
associating his current psychiatric condition with his 
military service. Maxon v. Gober, 230 F.3d 1330, (Fed. Cir. 
2000).  Moreover, the diagnosis that the veteran's private 
therapist attributed to service in her October 1997 and 
October 1999 statements is PTSD, which is specifically 
excluded from this appeal.

In sum, the preponderance of the evidence is against granting 
service connection for an acquired psychiatric disorder other 
than PTSD either as incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

In developing this claim, VA has discharged its obligations 
under the Veterans Claims Assistance Act of 2000 (VCAA) to 
provide the veteran certain notices and to assist him to 
obtain evidence to substantiate his claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).

VA provided formal VCAA notice by letter of February 2004 
that complies with all of the requirements of such letters, 
see Pelegrini v. Principi, 17 Vet. App. 412 (2004), except 
that it have issued prior to the initial adjudication of the 
claim.  Id.  The initial adjudication long predated enactment 
of the VCAA, so notice could not have predated adjudication.  
The February 2004 notice did not result in production of any 
evidence additional evidence in the year after it was sent.  
It is reasonable to conclude that it would not have produced 
evidence other than the evidence of record had it predated 
the original adjudication, and therefore the veteran was not 
prejudiced by the belatedness of the notice.



Prior to enactment of the VCAA, VA notified the veteran of 
information and evidence necessary to substantiate his claim 
in letters of September 1996, September 1999, and November 
2000.  The letters made clear what information and evidence 
the veteran must furnish to enable VA to assist him and what 
information and evidence VA would attempt to obtain for him 
if he provided the information and authorized VA to do so.  
For example, the September 1999 letter unambiguously declared 
that the veteran "must" provide certain information and 
that partial information would be inadequate to enable VA to 
assist him.  The Board's remand of September 1999, a copy of 
which the Board furnished the veteran and his representative 
not only informed of information and evidence necessary to 
substantiate the claim, it provided the reason why the 
information and evidence was necessary.  The Board's remand 
of November 2000 informed the veteran and his representative 
that the RO did not have the records of a alleged 1995 
medical hospitalization during which VA gave the veteran 
psychiatric treatment.  The RO's November 2000 letter 
requested the veteran to identify the location of the VA 
facility that treated him from January 1995 to October 1996.  
VA provided formal VCAA notice by letter of February 2004 
that complies with all of the requirements of such letters, 
see Pelegrini v. Principi, 17 Vet. App. 412 (2004), except 
that it have issued prior to the initial adjudication of the 
claim.  Id.  The initial adjudication long predated enactment 
of the VCAA, so notice could not have predated adjudication.  
The February 2004 notice did not result in production of any 
evidence additional evidence.  It is reasonable to conclude 
that it would not have produced evidence other than the 
evidence of record had it predated the original adjudication, 
and therefore the veteran was not prejudiced by the 
belatedness of the notice.  VA has discharged its duty to 
notify the veteran of the evidence and information necessary 
to substantiate his claim and of who bore the burden to 
produce or obtain that information or evidence.

VA has discharged its obligation to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  VA requested 
service medical records in September 1996, and the official 
custodian responded that the records furnished were those 
available.  VA requested and obtained service personnel 
records in July 1998.  In August 1998, VA requested hospital 
records from Elmendorf Air Force Base in Alaska.  The 3rd 
Medical Center/MGSSR, Elmendorf AFB, Alaska responded in 
August 1998 that thorough search was unable to locate the 
records of the veteran or identify him as a patient at that 
facility.  VA obtained the private records from the 
institution at which the veteran reported psychiatric 
treatment.  In December 1997, the veteran reported having VA 
outpatient psychiatric treatment beginning in January 1996, 
and in March 1998 the RO obtained VA psychiatric outpatient 
records beginning in January 1996.  In August 1999, the RO 
obtained more recent VA outpatient and inpatient treatment 
records.  The veteran did not respond to the November 2000 
request that he identify the location of VA psychiatric 
treatment from January 1995 to October 1996.  The Board 
persisted in developing evidence, and prior to the July 2004 
supplemental statement of the case, the RO obtained the 
veteran's original VA hospital folders, including the 
December 1995 psychiatric consultation report the veteran had 
referenced.

VA examined the veteran in September 1996 specifically for 
compensation purposes and then repeatedly during inpatient 
and outpatient treatment.  The VA psychological tests and 
several evaluations for treatment provided opinions relevant 
to the matters to be determined in this case, and were thus 
adequate for rating purposes.  38 C.F.R. § 3.326 (2004).  
Additional private examination reports are of record.  The 
medical evidence is sufficient to make a decision on the 
claim.

VA has notified the veteran of the inability to obtain 
certain service medical and hospital records.  38 C.F.R. 
§ 3.159(e) (2004).  A September 1998 report of telephone 
contact with the veteran recorded the veteran's report that 
he has contacted the custodian and was told that some of 
those records were unavailable.  Subsequently in September 
1998, the Elmendorf Air Force Base hospital reported that a 
diligent search for the records in question failed to produce 
them.  VA noted the report in a September 1998 rating 
decision, which the RO enclosed in a September 1998 letter to 
the veteran.



In sum, the veteran had due process in the development of his 
claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD) is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


